Citation Nr: 1514742	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Northwest Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Highline Medical Center from April 23, 2012 to April 28, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision issued by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon, which denied payment or reimbursement of unauthorized medical expenses incurred at Highline Medical Center from April 23, 2012 to April 28, 2012.  

In March 2014, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At his hearing, the Veteran submitted additional evidence in the form of an April 23, 2012 private medical report from Highline Medical Center.  However, in a March 2014 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the March 2014 hearing transcript is potentially relevant to the issue on appeal.  Thus, the Board has considered this electronic record in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  The Veteran received private inpatient medical care at Highline Medical Center from April 23, 2012 to April 28, 2012. 
 
2.  At the time of the medical treatment at Highline Medical Center from April 23, 2012 to April 28, 2012, the Veteran had coverage under a health-plan contract (Medicare Part A) for payment or reimbursement of expenses incurred secondary to such care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Highline Medical Center from April 23, 2012 to April 28, 2012 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA. 

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014). 

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred at Highline Medical Center from April 23, 2012 to April 28, 2012.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at the private medical provider for the purpose of obtaining prior authorization.  Accordingly, the Board must find that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703(a). 

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability. 

The Board acknowledges that the Veteran is service-connected for intervertebral disc syndrome with degenerative joint disease of the lumbar spine, right lower extremity sciatica, and left lower extremity sciatica.  However, it is neither shown nor alleged that any treatment provided during the period in question was for a service-connected disability.  Indeed, the evidence shows that the Veteran received treatment for atrial fibrillation, rapid pulse, pneumonia, and high glucose reading.  Likewise, the Veteran does not allege, nor does the record show, that he was participating in a vocational rehabilitation program.  As the medical treatment in question was not for a service-connected disability (or a non-service connected disability aggravating a service-connected disability), the Veteran is not totally disabled due to service-connected disability, and he was not participating in a vocational rehabilitation program, the criteria for payment or reimbursement under 38 U.S.C.A. § 1728 are not met.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Consequently, the applicable law in this case is 38 U.S.C. § 1725. 

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapte r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as, failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2014). 

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1725 (West 2014); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

The Veteran asserts that the treatment he received from April 23, 2012 to April 28, 2012 at Highline Medical Center was rendered in a medical emergency.  At the Veteran's travel board hearing in March 2014, the Veteran stated that he had passed out at a restaurant with his friends, and was taken to the closest hospital, which was Highline Medical Center.  Medical records dated on April 23, 2012 from both the Seattle VA Medical Center (VAMC) and Highline Medical Center reveal that the Seattle VAMC had been notified of the emergency.  However, the Seattle VAMC had no available intensive care unit beds.  The Veteran had atrial fibrillation and rapid pulse.  

A March 2013 Medicare Summary Notice indicates that the Veteran has Medicare Part A insurance coverage for the emergency treatment at Highline Medical Center.  Indeed, Medicare paid Highline Medical Center a total of $7,124.46 for treatment rendered from April 23, 2012 to April 28, 2012.  The outstanding amount that the Veteran owed to Highline Medical Center was noted to be $1,156.00.  

The Board finds that the criteria for reimbursement for private medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations are not met.  Subsection (f) requires that the Veteran have no coverage under a "health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment."  The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c) ) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j) ).  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2).  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j)).  See 38 U.S.C.A. § 1725(f)(2)(B).  42 U.S.C.A. § 1395(c) refers to Medicare Part A and 42 U.S.C.A. § 1395(j)  refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under 38 U.S.C.A. § 1725 if an appellant has coverage under either Medicare Part A or Medicare Part B.  38 U.S.C.A. § 1725 was amended, effective February 1, 2010.  See Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725 ).  The February 2010 statutory changes modified the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party so as to allow for reimbursement in situations where a portion of the cost of the care is covered.  This was intended to address situations in which state-mandated automobile reparations insurance does not cover the full cost of emergency care.  The statutory amendments do not disturb the ineligibility of a veteran covered under a health-plan contract for reimbursement of the unauthorized expenses incurred.  The evidence in this case is unequivocal.  The Veteran has a health-plan contract as defined by the statute that included coverage of the emergency treatment rendered by Highline Medical Center.  He has not disputed this fact.  In fact, in a September 2013 statement, and at his March 2014 travel board hearing, the Veteran stated that he had Medicare coverage which had paid for 80 percent of his medical bills from Highline Medical Center.  This coverage is a bar to payment by VA.  38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board is bound by the law, and its decision is dictated by the relevant statute and regulations.  

Given the finding that the Veteran has coverage under a health-plan contract for payment or reimbursement for the emergency treatment, discussion of the other requirements for payment or reimbursement under 38 U.S.C.A. § 1725 are rendered moot, as all statutory requirements must be met before any payment may be authorized.  See 38 U.S.C.A. § 1725 (West 2014); see also Melson, 1 Vet. App. at 334.  Accordingly, payment or reimbursement of unauthorized medical expenses incurred at Highline Medical Center from April 23, 2012 to April 28, 2012 is not warranted. 






ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Highline Medical Center from April 23, 2012 to April 28, 2012 is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


